TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2020



                                      NO. 03-19-00121-CV


    Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
          Ken Paxton, Attorney General of the State of Texas// Cross-Appellant,
                              Gold’s Texas Holdings Group

                                                 v.

   Appellee, Gold’s Texas Holdings Group// Cross-Appellees, Glenn Hegar, Comptroller
      of Public Accounts of the State of Texas; and Ken Paxton, Attorney General
                                  of the State of Texas




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
 AFFIRMED IN PART AND REVERSED IN PART-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on November 29, 2018. Having

reviewed the record and the parties’ arguments, the Court affirms the judgment in part and holds

that there was reversible error, in part, in the trial court’s judgment. Therefore, the Court affirms

the trial court’s judgment as it relates to the large equipment and the stickers and crayons

purchased for the kid’s club. The Court reverses the trial court’s judgment as it relates to the

remainder of the small equipment. Appellee shall pay all costs relating to this appeal, both in

this Court and in the court below.